Detailed Action
Summary
1. This office action is in response to the application filed on June 30, 2021. 
2. Claims 1-13 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Specification objections
4. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
5. The drawings submitted on 06/30/2021 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (AAPA) of Fig. 10 in view of Mochiki “ 20170302153”
In re to claim 1, AAPA discloses a linear power supply circuit (Fig. 10 shows prior art linear power supply), comprising: an output stage  (phase compensator 8 and transistor 1) , including a first output transistor (Fig. 10 shows transistor 1) and a second output transistor (transistor 81), which are provided between an input terminal (1) to which an input voltage (Vin) is able to be applied and an output terminal (T2) to which an output voltage (Vout) is able to be applied and are connected in parallel to each other (1 and 81 are in parallel); 
a driver  (driver 2) configured to drive the first output transistor (1)  and the second output transistor (81) based on a difference between a voltage based on the output voltage (feedback voltage provided by Vout) and a reference voltage (Vref); 
a resistor (resistor 82)  inserted between a gate of the first output transistor (1) and a gate of the second output transistor (81); 
a capacitor (83) having one end connected to the input terminal (T1)  and the other end connected to a connection node between the resistor (82)  and the gate of the second output transistor (81); and a clamp element connected in parallel to the resistor. 
AAPA discloses resistor and capacitor but fails having a clamp element connected in parallel to the resistor,
However, Mochiki disclose  a power conversion apparatus (Figs. 1-17) having switch  connected in parallel to the resistor (Figs. 9 and 16-17 shows a driving circuit comprises a main switch 42a and subsidiary switch 42b coupled in parallel to resistor R).
It would have been obvious to one ordinary skilled person in the art before the effective filing date of the claimed invention to modify linear power supply circuit resistor of AAPA to include a compensation circuit comprises a switch 42 coupled in parallel to resistor R as taught by Mochiki in order it is possible to suppress the differenc between voltage applied to gates of a pair of semiconductor devices 3a and 3b or suppress the voltages applied to the gates from oscillating., see parag.0060, line 5-6. 
In re to claim 2, AAPA discloses (Fig. 10), wherein the capacitor is a parasitic capacitor of the second output transistor (capacitor 83).  
In re to claim 5, AAPA discloses (Fig. 10), wherein the clamp element is an NMOSFET 17Attorney Docket No. 36197-0136001 (N-channel type metal-oxide-semiconductor field effect transistor) having a gate and a drain short-circuited with each other (Fig.5 shows the main semiconductor device 3a and the subsidiary semiconductor device 3b are driven by the same driving circuit 40, see parag.0061.)
In re to claim 8, AAPA discloses (Fig. 10), wherein a capacitance value of the capacitor (83) is greater than a capacitance value of a capacitor, which is provided between a first terminal of the first output transistor (source terminal of transistor 1) connected to the input terminal (T1) and a control terminal of the first output transistor (1).  
In re to claim 9, AAPA discloses (Fig. 10), wherein the capacitor (83) includes a capacitance different from a parasitic capacitance formed between a first terminal of the second output transistor (source terminal of 81)  connected to the input terminal (T1) and a control terminal of the second output transistor (81).  
In re to claim 10, AAPA discloses (Fig. 10), wherein the first output transistor and the second output transistor have different sizes from each other (Examiner noted that AAPA Fig. 10 and invention Fig. 1 have the same electrical arrangement and configuration except clamp switch. Therefore, parag. 0026 recites that transistor and the second output transistor may have different sizes from each other whereby it can apply to both AAPA Fig. 10 and Invention Fig. 1)
In re to claim 11, AAPA discloses (Fig. 10), wherein the size of the second output transistor is larger than the size of the first output transistor (Examiner noted that AAPA Fig. 10 and invention Fig. 1 have the same purpose and configuration except clamp switch. Therefore, parag. 0026 recites that transistor and the second output transistor may have different sizes from each other, wherein it can apply to both AAPA Fig. 10 and Invention Fig. 1)
In re to claim 12, AAPA discloses (Fig. 10), wherein the output stage is composed of a PMOS common source circuit (PMOS 81).  
In re to claim 13, AAPA discloses (Fig. 10) a vehicle comprising the linear power supply circuit of Claim 1 (Examiner noted that AAPA Fig. 10 and invention Fig. 1 have the same purpose and configuration except clamp switch. Therefore, the linear power supply circuit of AAPA can apply to vehicle in order to provide desirable power to different devices as shown in Fig 9 of the invention) .
Allowable Subject Matter
8. Claims 3-4 and 6-7 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein when a first voltage applied to a control terminal of the first output transistor is higher than a second voltage applied to a control terminal of the second output transistor, the clamp element clamps a difference between the first voltage and the second voltage ”.
In re to claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein a back gate of the NMOSFET is short-circuited with the drain of the NMOSFET”.
In re to claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein a parasitic capacitance formed between a source and the drain of the NMOSFET is smaller than a capacitance value of the capacitor ”.
In re to claim 4, claim 4 depend from claim 3, thus are also objected for the same reasons provided above. 
Examiner Notes
8. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839